Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s reply filed 3/30/22. Amended Claims 1-14 are pending. 
Regarding the previous claim objection, this has been overcome by the claim amendments.  	Regarding the previous 112 rejections, these have been overcome by the claim amendments.
Regarding the previous prior art rejection under 102 by Lange, applicant’s amendments to the claims overcome Lange as anticipatory as noted in applicant’s remarks (p. 5-7). Please see the following office action for treatment of the amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 4 recites “a locking pin”. This is indefinite since Claim 7, line 1 has already introduced “a locking pin” and there do not appear to be plural locking pins simultaneously present in the invention. For the purposes of examination, line 4 will be interpreted to read “--the-- locking pin”.
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 13-14, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neumann et al. (US 9199619, on applicant’s IDS).
 	 Regarding Claim 1,
 	A fluid container (1) for releasable connection to a vehicle component (2), wherein the fluid container (1, ex. Col. 3, lines 26-36) has at least one fastening lug (4, Fig. 9; 4 or 3, Fig. 10) with an opening (6, Fig. 9; 6 or 5, Fig. 10) which is aligned with a plug-through opening (7, ex. Fig. 1) in the vehicle component and the connection is secured by a locking pin (16, Fig. 9; 36, Fig. 10) which can be extended into the plug-through opening and the opening and can be locked in an end position by a rectilinear plug-in movement in a plug-in direction, wherein the at least one fastening lug has a locking device (with 35, Fig. 9; with 40, 40, 41, 41, Fig. 10) which is arranged in alignment with the respective opening and the locking device comprises at least two elastically resilient tabs (35, ex. Col. 5, lines 1-5; 40, 40, 41, 41, ex. Col. 5, lines 6-20; also ex. Col. 3, lines 47-63) which act in a latching manner on a thickened locking portion (with 33, Fig. 9; with 39, Fig. 10) of the locking pin such that each of the at least two elastically resilient tabs secure the locking pin against movement in both axial directions of the locking pin.  	
 	Regarding Claim 4,
 	The fluid container as claimed in claim 1, wherein the locking device (Fig. 10) is designed to be substantially mirror-symmetrical such that the plug-in direction is reversible.  
 	Regarding Claim 5,
 	The fluid container as claimed in claim 1, wherein the fluid container is designed as a brake fluid container for a hydraulic motor vehicle brake system (ex. Col. 3, lines 26-36).  
 	Regarding Claim 6,
 	The fluid container as claimed in claim 1, wherein the locking pin is rotationally symmetrical (Fig. 9, ex. Col. 5, lines 1-5 - “fir tree-shaped”).  
 	Regarding Claim 7,
 	A locking pin (16, Fig. 9; 36, Fig. 10) for a fluid container (1) configured to be releasably connected to a vehicle component (2), wherein the fluid container has at least one fastening lug (4, Fig. 9; 4 or 3, Fig. 10) with an opening (6, Fig. 9; 6 or 5, Fig. 10) which is aligned with a plug-through opening (7, ex. Fig. 1) in the vehicle component and the connection is secured by a locking pin (16, Fig. 9; 36, Fig. 10) which can be extended into the plug-through opening and the opening and can be locked in an end position by a rectilinear plug-in movement in a plug-in direction, wherein the at least one fastening lug has a locking device (with 35, Fig. 9; with 40, 40, 41, 41, Fig. 10) which is arranged in alignment with the respective opening and the locking device comprises at least two elastically resilient tabs (35, ex. Col. 5, lines 1-5; 40, 40, 41, 41, ex. Col. 5, lines 6-20; also ex. Col. 3, lines 47-63) which act in a latching manner on a thickened locking portion (with 33, Fig. 9; with 39, Fig. 10) of the locking pin such that each of the at least two elastically resilient tabs secure the locking pin against movement in both axial directions of the locking pin, wherein the locking pin comprises: 
 	an elongated body with a front end (left side with 17 of Fig. 9, see Fig. 8; with 37, Fig. 10) which, for locking, is plugged through the plug- through opening in the vehicle component, and 
 	the thickened locking portion (with 33, Fig. 9; with 39, Fig. 10) is formed substantially in a region of an opposite, rear end (right side with 27, Fig. 9; right side Fig. 10).  
 	Regarding Claim 13,
 	An assembly comprising: 
 	a fluid container (1) for releasable connection to a vehicle component (2), the fluid container comprising: 
 	at least one fastening lug (4, Fig. 9; 4 or 3, Fig. 10) with an opening (6, Fig. 9; 6 or 5, Fig. 10) which is aligned with a plug-through opening in the vehicle component and the releasable connection is secured by a locking pin (16, Fig. 9; 36, Fig. 10) which can be extended into the plug-through opening and the opening and can be locked in an end position by a rectilinear plug-in movement in a plug-in direction, wherein the at least one fastening lug has a locking device (with 35, Fig. 9; with 40, 40, 41, 41, Fig. 10) which is arranged in alignment with the respective opening and the locking device comprises at least two elastically resilient tabs (35, ex. Col. 5, lines 1-5; 40, 40, 41, 41, ex. Col. 5, lines 6-20; also ex. Col. 3, lines 47-63) which act in a latching manner on a thickened locking (with 33, Fig. 9; with 39, Fig. 10) of the locking pin such that each of the at least two elastically resilient tabs secure the locking pin against movement in both axial directions of the locking pin, and 
 	wherein the locking pin comprises an elongated body with a front end (left side with 17 of Fig. 9, see Fig. 8; with 37, Fig. 10) which, for the locking, is plugged through the plug-through opening in the vehicle component, and the thickened locking portion (with 33, Fig. 9; with 39, Fig. 10) is formed substantially in the region of an opposite, rear end (right side with 27, Fig. 9; right side Fig. 10).    
 	Regarding Claim 14,
 	The assembly as claimed in claim 13, wherein the vehicle component is a hydraulic unit for generating hydraulic brake pressure in a hydraulic motor vehicle brake system (ex. Col. 3, lines 26-36).  

	Claims 1, 2, 4, 5, 7, 13-14, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bischoff et al. (DE 10047325, on applicant’s IDS).
 	Regarding Claim 1,
 	A fluid container (1) for releasable connection to a vehicle component (master cylinder), wherein the fluid container has at least one fastening lug (5 or 6) with an opening (7 or 8) which is aligned with a plug-through opening in the vehicle component (ex. [012]) and the connection is secured by a locking pin (9) which can be extended into the plug-through opening and the opening and can be locked in an end position by a rectilinear plug-in movement in a plug-in direction (ex. [014, 016]), wherein the at least one fastening lug has a locking device (with 11, 12) which is arranged in alignment with the respective opening and the locking device comprises at least two elastically resilient tabs (11, 12) which act in a latching manner on a thickened locking portion of the locking pin such that each of the at least two elastically resilient tabs secure the locking pin against movement in both axial directions of the locking pin (ex. [013]).  
 	Regarding Claim 2,
 	The fluid container as claimed in claim 1, wherein the tabs each have concave surface portions which, for locking the locking pin, simultaneously interact with a corresponding, convex surface portion of the locking pin (Fig. 1).  
 	Regarding Claim 4,
 	The fluid container as claimed in claim 1, wherein the locking device is designed to be substantially mirror-symmetrical such that the plug-in direction is reversible (Fig. 1, ex. [016]).  
 	Regarding Claim 5,
 	The fluid container as claimed in claim 1, wherein the fluid container is designed as a brake fluid container for a hydraulic motor vehicle brake system (ex. [001]).  
 	Regarding Claim 7,
 	A locking pin (9) for a fluid container (1) configured to be releasably connected to a vehicle component (master cylinder), wherein the fluid container has at least one fastening lug (5 or 6) with an opening (7 or 8) which is aligned with a plug-through opening in the vehicle component (ex. [012]) and the connection is secured by a locking pin (9) which can be extended into the plug-through opening and the opening and can be locked in an end position by a rectilinear plug-in movement in a plug-in direction (ex. [014, 016]), wherein the at least one fastening lug has a locking device (with 11, 12) which is arranged in alignment with the respective opening and the locking device comprises at least two elastically resilient tabs (11, 12) which act in a latching manner on a thickened locking portion of the locking pin such that each of the at least two elastically resilient tabs secure the locking pin against movement in both axial directions of the locking pin (ex. [013]), wherein the locking pin comprises: 
 	an elongated body with a front end (with right side of Fig. 1) which, for locking, is plugged through the plug- through opening in the vehicle component, and 
 	the thickened locking portion is formed substantially in a region of an opposite, rear end (with left side of Fig. 1).  
 	 Regarding Claim 13,
 	An assembly comprising: 
 	a fluid container (1) for releasable connection to a vehicle component (master cylinder), the fluid container comprising: 
 	at least one fastening lug (5 or 6) with an opening (7 or 8) which is aligned with a plug-through opening in the vehicle component (ex. [012]) and the releasable connection is secured by a locking pin (9) which can be extended into the plug-through opening and the opening and can be locked in an end position by a rectilinear plug-in movement in a plug-in direction (ex. [014, 016]), wherein the at least one fastening lug has a locking device (with 11, 12) which is arranged in alignment with the respective opening and the locking device comprises at least two elastically resilient tabs (11, 12) which act in a latching manner on a thickened locking portion of the locking pin such that each of the at least two elastically resilient tabs secure the locking pin against movement in both axial directions of the locking pin (ex. [013]), and 
 	wherein the locking pin comprises an elongated body with a front end (with right side of Fig. 1) which, for the locking, is plugged through the plug-through opening in the vehicle component, and the thickened locking portion is formed substantially in the region of an opposite, rear end (with left side of Fig. 1).  
 	Regarding Claim 14,
 	The assembly as claimed in claim 13, wherein the vehicle component is a hydraulic unit for generating hydraulic brake pressure in a hydraulic motor vehicle brake system (ex. [001]).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        

/ABIY TEKA/Primary Examiner, Art Unit 3745